Citation Nr: 1243800	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  06-24 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for residuals of a bilateral subcondylar osteotomy and subtotal odontectomy.  


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981, and from November 1981 to June 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  
The Board remanded this case in August 2008, June 2009, March 2010, and February 2012 for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In November 2012, prior to the re-certification of the claim to the Board by the AOJ but subsequent to the issuance of the most recent Supplemental Statement of the Case (SSOC), the Veteran submitted additional argument. The AOJ found that the Veteran's submission was duplicative of previously stated argument and did not require the issue of a SSOC. 38 C.F.R. §§ 19.31, 19.37(a) (2012).   

The Veteran's claim previously has been adjudicated as one of service connection for a dental disorder, to include residuals of a bilateral subcondylar osteotomy and subtotal odontectomy.  As will be discussed below, a September 2010 VA examiner diagnosed the Veteran as having a temporomandibular joint (TMJ) disorder which the Veteran contended was related to his in-service osteotomy and odontectomy procedures.  The Board has reclassified the Veteran's claim as one of service connection for residuals of a bilateral subcondylar osteotomy and subtotal odontectomy.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDING OF FACT

The evidence of record does not show that the Veteran's currently diagnosed TMJ disorder is related to service.




CONCLUSION OF LAW

The criteria for the establishment of service connection for the residuals of an in-service bilateral subcondylar osteotomy and subtotal odontectomy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.150 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2012); see also 38 C.F.R. § 19.7 (2012) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify a veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the veteran prior to the initial adjudication of his or her claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A January 2004 VCAA notice satisfied certain provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the Veteran was expected to provide.  While the January 2004 VCAA letter did not provide the information regarding the assignment of ratings and effective dates required by Dingess, because this decision denies service connection, the Veteran is not prejudiced by the failure to provide him with that further information prior to the adjudication of the claim. Moreover, VA provided the information required by Dingess in a subsequent March 2006 letter.

The duty to assist provisions of the VCAA have been met.  The claims file contains most of the Veteran's service treatment records.  It was determined that a portion of the Veteran's service treatment records dated from 1997 to 2001, to include his retirement examination at discharge and a possible Medical Evaluation Board (MEB) proceeding, are unavailable and missing.  When service treatment records are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Veteran asserts that due, in part, to a disorder related to the residuals of the in-service bilateral subcondylar osteotomy and subtotal odontectomy, a MEB in 2001 recommended his discharge from active duty.  VA initiated several requests to obtain the Veteran's missing service treatment records, to include the alleged MEB proceeding, but was met with negative responses from the National Personnel Records Center (NPRC) and the Records Management Center (RMC) in February 2004, October 2008, and August 2009.  In a December 2009 Formal Finding Memorandum, the RO indicated that all procedures to obtain missing in-service service treatment records were correctly followed, and that all efforts had been exhausted, such that further attempts would be futile.  The RO described in thorough detail all the efforts it had undertaken.  

In addition, in an August 2009 VCAA notice letter, the Veteran was advised about alternative sources of evidence he could submit to substantiate his claims.  In the same letter, the Veteran was asked to provide the location where the MEB proceeding was conducted, but he failed to respond to the letter.  "[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a).

All methods were exhausted in attempting to obtain the missing service treatment records which are unavailable for consideration.  There is no basis for further pursuit of these records, as such efforts would be futile.  38 C.F.R. 
§ 3.159(c)(2), (3).  In light of the efforts discussed above, VA has met its heightened obligation to satisfy the duty to assist.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

The Veteran has not provided VA with the names, addresses, or approximate dates of any post-service VA or non-VA treatment received for his claimed disorder.  In his initial January 2004 claim for VA benefits, the Veteran stated that he underwent a November 1977 in-service intraoral bilateral subcondylar osteotomy and subtotal odontectomy.  However, the Veteran did not report any subsequent in-service or post-service treatment for the teeth, jaw, or TMJ joint.  VA requested that the Veteran provide information regarding post-service dental treatment in letters dated January 2004, December 2008, February 2009, and March 2010, enclosing a VA authorization and release form with each letter.  The Veteran did not provide any specific information regarding post-service treatment in response to these letters and has never filed a release form authorizing VA to procure any identified post-service treatment records.  In a September 2010 VA medical examination report, the Veteran did not report undergoing any post-service dental treatment.  

In November 2012, the Veteran reported that he had undergone multiple root canal procedures to repair teeth damaged due to fracture and other procedures to extract teeth due to a constantly adjusting bite resulting from his in-service osteotomy and subtotal odontectomy.  However, the Veteran did not provide the names or addresses of the examiners who performed either the root canals or the extraction procedures, and did not provide any dates for this treatment.  Moreover, the Veteran did not file any authorization and release forms allowing VA to procure any records for the Veteran.  

The Veteran's failure to provide VA with specific information regarding post-service treatment for a dental disorder and the Veteran's failure to file the authorization and release forms allowing for VA to procure any post-service records over the nearly nine-year pendency of this claim constituted a failure to cooperate in the development and adjudication of his claim. 

The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  Therefore, to decide the appeal would not constitute prejudicial error, as the notification requirements of the VCAA have been satisfied and the Veteran has been provided a meaningful opportunity to participate in the development of his claim.

In September 2010, the AMC provided the Veteran with a VA medical examination to determine the nature and etiology of his claimed disorder.  After a review of the claims file, an interview with the Veteran, and an examination, the September 2010 VA examiner assessed a current diagnosis of a TMJ disorder, but did not include an opinion regarding the etiology of the disorder.  The AOJ scheduled the Veteran for another VA examination in July 2011 to which he failed to appear.  VA regulations state that a veteran's failure to appear and participate in any scheduled examinations may result in the denial of his or her claim or claims.  See 38 C.F.R. § 3.655 (2012).  In February 2012, at the Board's request, the September 2010 VA examiner again reviewed the claims file and wrote an addendum to the September 2010 VA medical examination report.  

In the February 2012 addendum, the September 2010 VA examiner stated that an etiology opinion for the Veteran's TMJ disorder could not be made without resorting to speculation.  Although the September 2010 VA examiner did not offer an etiology opinion in the February 2012 addendum, the addendum is still adequate because the examiner explained the rationale for such an opinion.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Specifically, the examiner listed what information was lacking in the record and why it prevented a definitive opinion from being rendered.  Therefore, a remand for a new opinion or examination is not necessary. 

The Court has also noted that VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant.  The Court observed that such an assessment is inherent in a finding that the duty to assist has been fulfilled.  See Clemons, 23 Vet. App. at 6 (Board may be required to obtain further medical evidence "unless the medical evidence itself indicates that determining the cause is speculative"); see also Roberts v. West, 13 Vet. App. 185, 189 (1999) (observing that "the fact that [a] medical opinion was inconclusive . . . does not mean that the examination was inadequate.")

This case was remanded most recently in February 2012 so that the VA could obtain an addendum to the September 2010 VA medical examination report, as noted above.  There was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. 
§ 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012). 

Service Connection

The Veteran contends that he experiences a disorder related to a November 1977 surgical procedure, specially an intraoral bilateral subcondylar osteotomy and subtotal odontectomy.  The record contains no notation diagnosing the Veteran as having a current dental disorder, but in a September 2010 VA medical examination report, a VA examiner diagnosed the Veteran as having a TMJ disorder - a disorder of the joint between the temporal bone and the mandible.  See Kirwin v. Brown, 
8 Vet. App. 148, 154 (1995).  Because there is no competent medical evidence linking the TMJ disorder or any other disorder to the in-service bilateral subcondylar osteotomy and subtotal odontectomy, the claim will be denied.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Under current VA regulations, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2012).  Compensation is available for loss of teeth if such is due to the loss of substance of body of the maxilla or mandible, only if such bone loss is due to trauma or osteomyelitis, and not due to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.

However, for service-connected dental disability that is compensable, or that is adjudicated as due to trauma, VA treatment is available as specified at 38 C.F.R. 
§ 17.161(a),(c) (West 2002 & Supp. 2012).  See also 38 U.S.C.A. § 1712(a)(1)(C) (West 2002 & Supp. 2012).

Dental disabilities are treated differently than medical disabilities in the VA benefits system.  See 38 C.F.R. § 3.381 (2012).  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered to be disabling conditions, but may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  See 38 C.F.R. § 3.381(a).

Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether the condition is due to combat or other in-service trauma, or whether a Veteran was interned as a prisoner of war (POW).  See 38 C.F.R. § 3.381(b).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In determining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, 21 Vet. App. at 303 (concerning varicose veins); see also Jandreau, 492 F.3d at 1372 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has a dental disability. In a September 2010 VA medical examination report, the Veteran reported that his teeth had not "met right" since he underwent the in-service osteotomy and subtotal odontectomy procedures in November 1977.  Since the operation, the Veteran stated that he had experienced chipping and wearing of the teeth due to his altered bite.  Upon examination, the September 2010 VA examiner noted that the Veteran had limited motion of the jaw vertically to 37 millimeters, sporadic deviations in jaw motion during which the jaw wobbled side to side by five to six millimeters, and clicking sounds in the right TMJ.  The VA examiner indicated that the occlusion was end-to-end with all of the Veteran's incisors, but dental attrition was excessive on the buccal cusps of teeth 20 and 21.  The VA examiner also reported that the Veteran had a fixed partial denture, but did not elaborate on its position in the Veteran's mouth.  The VA examiner diagnosed the Veteran as having a TMJ disorder, manifested by limited motion of the jaw, resulting in difficulty eating certain foods.  As the Veteran has a diagnosed disorder of the TMJ joint, the diagnosis meets the first element of a service connection claim.  Hickson, 12 Vet. App. at 253; see also 38 C.F.R. § 4.150 (indicating that VA may pay compensation for an impairment of the mandible related to service).  

The service treatment records indicate that the Veteran underwent an osteotomy and odontectomy during service.  Affording the Veteran the benefit of the doubt, this record satisfies the second element of a service connection claim because it shows an in-service incurrence which the Veteran claims resulted in residual disorders for which he seeks service connection.  Hickson, 12 Vet. App. at 253; see also 38 U.S.C.A. § 5107(b).

Service connection may not be granted due to continuity of symptomatology since the November 1977 surgical procedures because the evidence does not demonstrate such continuity during or after service.  In the September 2010 VA medical examination report, the Veteran stated that he had experienced wearing and chipping of his teeth since the November 1977 surgical procedures.  In a November 2012 statement, the Veteran indicated that he had undergone root canals and extractions by unnamed dentists due to teeth damaged by fracture.  He also indicated that he currently experienced frequent pain due to biting his tongue and inner cheek.  The Veteran indicated that these symptoms were related to a constantly adjusting bite which he claimed was a residual effect of the osteotomy and subtotal odontectomy procedures.  Although the Veteran is competent to report experiencing a "bite" problem following the in-service osteotomy and subtotal odontectomy procedures and the chipping and wearing of teeth, the Veteran's reports of experiencing continuous tooth and "bite" problems following the in-service procedures, resulting in subsequent dental procedures, are incredible, because they are inconsistent with other evidence of record and the Veteran's own statements.  See Caluza, 7 Vet. App. at 511-512.

In a January 1978 service treatment record, a service examiner reported that the Veteran had undergone an intraoral bilateral subcondylar osteotomy and a subtotal odontectomy in November 1977 to correct a diagnosed mandibular prognathism, an abnormal protrusion of the mandible relative to the facial skeleton and soft tissues.  Dorland's Illustrated Medical Dictionary, 1546 (31st Ed. 2007).  The service examiner noted that the mandibular prognathism was not incurred in the line of duty and preexisted service.  In an August 1981 service examination report, written upon the Veteran's discharge from his first period of service, a service examiner noted that the Veteran's teeth were normal except for caries in tooth number 30 which required repair.  The service examiner noted finding that the Veteran did not have any missing teeth or fixed partial dentures.  

Significantly as it relates to the Veteran's subjective reports, during a November 1982 periodic service medical examination report, a service examiner noted finding no dental problems, to include problems with the Veteran's teeth or any fixed partial dentures.  The Veteran's subsequent service treatment records are negative for any notation indicating complaint, diagnosis, or treatment for a dental, jaw, or TMJ disorder during the nearly two-and-a-half decades the Veteran served following the November 1977 procedures.  In his January 2004 claim for service connection, when asked to provide all dates of treatment, the Veteran did not report receiving any treatment for a dental, jaw, or TMJ disorder from November 1977 to the date of his claim.  

The Veteran asserts that, partly as a result of the disabling effects of the residuals of his in-service his bilateral subcondylar osteotomy and subtotal odontectomy, an in-service MEB in 2001 recommended his discharge from active duty.  See January 2004 claim.  However, in an August 2009 VCAA notice letter, the Veteran was advised about alternative sources of evidence he could submit to substantiate his claims.  In the same letter, the Veteran was asked to provide the location where the MEB proceeding was conducted, but he failed to respond to the letter.  Significantly as to the Veteran's contention that he was considered for or underwent MEB proceedings, his report of separation from the Armed Forces (DD Form 214) does not indicate that he was separated for medical reasons.  Instead, it indicates that the Veteran was retired in June 2001 after serving approximately 23 years of active service - i.e., the Veteran completed more service than was required to be qualified for military retirement.   

The record contains no post-service medical evidence indicating any treatment or diagnosis for any dental, jaw or TMJ disorder other than the September 2010 VA medical examination report, diagnosing the Veteran with a TMJ disorder.  When asked to provide dates for treatment for his claimed disorder, the Veteran did not report undergoing any treatment for a dental, jaw, or TMJ disorder from the date of the November 1977 procedure through the date of the filing of his claim for service connection.  

In the September 2010 VA medical examination report, the VA examiner noted that the Veteran had a partial fixed denture.  However, the Veteran has never provided any information regarding the installation of that denture to include the name of the doctor who made and installed it.  The service treatment records contain no notation indicating that the Veteran had a partial fixed denture during service and the Veteran has never reported being provided with it during service.  Although the Veteran reported undergoing multiple root canal and tooth extraction procedures related to his altered bite in the November 2012 lay statement, the Veteran did not report the dates of any of these procedures or the names of the providers.  

As noted above, the Veteran has indicated that he experienced difficulty with continuous chipping and wearing of teeth of such severity that he had to undergo both root canals and extraction procedures following the November 1977 surgical procedures.  However, the Veteran service treatment records indicate that the Veteran's only in-service dental disorder was the presence of cavities in a single tooth in 1981 and that the tooth was repaired as it was noted to be normal in 1982.  Moreover, despite the Veteran's report of continuous wearing and chipping of the teeth, the Veteran himself stated in his January 2004 claim for benefits indicated that he had not undergone any other dental procedures from November 1977 to the filing of the claim.  Therefore, the lay evidence of record does not demonstrate continuity of symptomatology, to include the chipping and wearing of teeth, due to residuals of the in-service osteotomy and subtotal odontectomy procedures either during or after service.  38 C.F.R. § 3.303(b).

As noted above, after the September 2010 VA examiner failed to include an etiology opinion in the September 2010 VA medical examination report, the Veteran was provided with an opportunity to participate in an additional VA medical examination in July 2011, but failed to appear.  In a February 2012 addendum to the September 2010 VA medical examination report, the September 2010 VA examiner noted reviewing the claims file.  The VA examiner noted that the claims file lacked any records indicating dental treatment outside of the November 1977 osteotomy and odontectomy procedures.  The VA examiner noted that these surgical procedures are sometimes performed to alleviate a TMJ disorder, but sometimes can be a factor in initiating a TMJ disorder.  However, as so many years had elapsed since the Veteran's discharge from service, without any medical or dental notes addressing treatment for a TMJ disorder during service, the VA examiner stated that any opinion on his part regarding the development of a TMJ disorder or an alteration of the Veteran's occlusion following the November 1977 surgery would be speculative.  

The September 2010 VA examiner stated in the February 2012 addendum that he could not form an opinion as to the etiology of the Veteran's TMJ disorder without reviewing any medical notes addressing treatment for this disorder during service.  Yet, the service treatment records included in the claims file and the Veteran's January 2004 report claim for benefits both indicate that the Veteran was not treated for a TMJ disorder during service.  Nevertheless, as the February 2012 addendum to the September 2010 VA medical examination report is inconclusive, it is not probative and cannot be used in support the Veteran's claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010).  Therefore, a nexus is not established. 

The remainder of the medical evidence of record does not provide a nexus between the Veteran's TMJ disorder and the November 1977 surgical procedures.  The medical evidence of record also does not provide a nexus between any other diagnosed dental disorder or disorder of the jaw and the November 1977 surgical procedures.  Although the Veteran claims that his symptoms began in service and continued since that time, his statements have been found not credible, as discussed above, and as a result cannot be used in support of his claim.  Barr, 21 Vet. App. at 308. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ORDER

Service connection for residuals of a bilateral subcondylar osteotomy and subtotal odontectomy is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


